Citation Nr: 1617255	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected radiculopathy of the left lower extremity.

2.  Entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO in Detroit, Michigan.

A personal hearing was held in June 2009 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

This matter was previously before the Board in September 2009, and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In March 2010, the AOJ increased the Veteran's disability rating for the left lower extremity from 10 percent to 60 percent, and for the right lower extremity from 10 percent to 20 percent, both effective December 14, 2009.

In a July 2010 decision, the Board granted initial disability ratings of 20 percent for each lower extremity disability, effective August 31, 2006, but denied a rating in excess of 20 percent for the right lower extremity and in excess of 60 percent of the left lower extremity, effective December 14, 2009.  The issue of entitlement to an extraschedular rating for radiculopathy of the right and left lower extremity was remanded for further development.  In May 2014, the Board remanded this matter to the AOJ due to inadequate compliance with its prior remand, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In a November 2011 rating decision, the AOJ effectuated the Board's July 2010 decision, and also granted entitlement to a TDIU effective December 14, 2009.   In a May 2015 rating decision, the AOJ denied entitlement to special monthly compensation based on loss of use of the left lower extremity.  Since the Veteran did not appeal these determinations, these issues are not in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case, most recently in May 2014, primarily for referral of this matter to the Director of Compensation Service for consideration of a possible extraschedular evaluation for the Veteran's radiculopathy of the right and left lower extremities under 38 C.F.R. § 3.321(b).  This was done, and a negative opinion was obtained in July 2014 from the Director of Compensation Service.

Since then, the RO arranged for a VA compensation examination of the lower extremities, which was conducted in March 2015, after the most recent supplemental statement of the case was issued in February 2015.  The appeal was certified to the Board in June 2015.  

This relevant medical evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).

Moreover, the report of the March 2015 VA examination reflects that the Veteran receives ongoing treatment for his service-connected spine disability with associated radiculopathy of the lower extremities, including regular treatment at a pain clinic by Dr. K.  At the VA examination, the Veteran reported that he had spinal surgery in October 2011 by Dr. L., in Grand Rapids, and the surgery (a fusion of L5-S1) had reduced his pain.  Medical records of this surgery and ongoing treatment are not on file, are relevant to the issues on appeal, and must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain all relevant VA or private medical records of treatment or evaluation of the service-connected spine disability with radiculopathy of the lower extremities, dated since December 2009, that are not duplicates of those already in the claims file.

In particular, attempt to obtain medical records of spinal surgery in October 2011 by Dr. L. in Grand Rapids, and medical records from Dr. K., and associate them with the electronic claims file.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all of the evidence of record, including any additional evidence obtained since the February 2015 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



